Per Curiam.:
This writ of error is from the judgment of a referee in the Circuit Court of Hillsborough county in an' action for personal injuries brought by the defendant m error against the plaintiff in error.
The only error assigned is involved in the ruling of the referee denying the motion for a new trial on the ground that the verdict is not supported by the evidence and is contrary to- the law and the evidence.
The abstract of the record filed here, and not excepted to, and upon which alone under our rules the case must be adjudged, fails to show that any exception was taken or noted to the ruling of the referee denying the motion for a new trial.
In order to authorize an appellate court to review the ruling of a trial court denying a motion for a new trial such ruling must be duly excepted to; this not having been clone, as shown by the abstract of the record in this case, we are unauthorized to consider the propriety or impropriety of such ruling. The question thus presented being the only one upon a which a review is asked, the judgment of the court below is hereby affirmed.